 


109 HR 2692 IH: Acadia National Park Improvement Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2692 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Michaud introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To extend the Acadia National Park Advisory Commission, to provide improved visitor services at the park, and for other purposes. 
 
 
1.Short title This Act may be cited as the Acadia National Park Improvement Act of 2005. 
2.Extension of Acadia National Park Advisory CommissionSection 103(f) of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking 20 and inserting 40. 
3.Increase in land acquisition ceiling Section 106(a) of Public Law 99–420 (16 U.S.C. 341 note) is amended by striking $9,100,000 and inserting $28,000,000. 
4.Intermodal transportation center Title I of Public Law 99–420 (16 U.S.C. 341 note) is amended by adding at the end the following new section: 
 
108.Intermodal transportation center 
(a)In generalThe Secretary shall provide assistance in the planning, construction, and operation of an intermodal transportation center located outside of the boundary of the Park in the town of Trenton, Maine to improve the management, interpretation, and visitor enjoyment of the Park. 
(b)AgreementsTo carry out subsection (a), in administering the intermodal transportation center, the Secretary may enter into interagency agreements with other Federal agencies, and cooperative agreements, under appropriate terms and conditions, with State and local agencies, and nonprofit organizations— 
(1)to provide exhibits, interpretive services (including employing individuals to provide such services), and technical assistance; 
(2)to conduct activities that facilitate the dissemination of information relating to the Park and the Island Explorer transit system; 
(3)to provide financial assistance for the construction of the intermodal transportation center in exchange for space in the center that is sufficient to interpret the Park; and 
(4)to assist with the operation and maintenance of the intermodal transportation center. 
(c)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section (including planning, design and construction of the intermodal transportation center). 
(2)Operations and maintenanceThere are authorized to be appropriated such sums as are necessary to maintain and operate the intermodal transportation center.. 
 
